Citation Nr: 1215281	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical spinal stenosis with radiculopathy.

2.  Entitlement to service connection for cervical spinal stenosis with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve and had a period of active duty for training (ACDUTRA) from March 1957 to September 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the appellant and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In March 2012, additional VA treatment records dated from October 1999 to January 2012 were associated with the claims file.  However, as the only matter herein decided by the Board is a full grant of the benefit sought, the appellant is not prejudiced by the Board's decision on this matter prior to any consideration of the additional VA treatment records by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  

The issue of entitlement to service connection for cervical spinal stenosis with radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for cervical spinal stenosis with radiculopathy was previously denied by the RO in a rating decision dated in March 2006, the appellant did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the appellant.

2.  New evidence received since the time of the final March 2006 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the appellant's claim of entitlement to service connection for cervical spinal stenosis with radiculopathy.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for cervical spinal stenosis with radiculopathy is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6 (2011).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for cervical spinal stenosis with radiculopathy in a rating decision issued on March 7, 2006.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the appellant.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 2006 decision.  Therefore, the March 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  See also 38 C.F.R. § 3.156(b), (c) (2011).  The basis of the prior final denial was the RO's finding that, although the record reflected a diagnosis of spinal stenosis with cervical radiculopathy, which caused pain, numbness, and tingling in the appellant's upper extremities, the evidence of record did not show that the appellant's neck condition occurred during or was caused by service.  

The Board notes that in November 2006, less than one year after the issuance of the March 2006 rating decision, VA received a private X-ray report dated in October 2006.  The report reflects a diagnosis of cervical degenerative disease with herniation, most pronounced at C5-C6, with associated right upper extremity radicular pain.  The report also indicates that the Veteran had symptoms of neck pain, right shoulder pain, and right upper extremity radiculopathy related to his cervical disc disease.

However, such evidence does not relate to an unestablished fact necessary to substantiate the claim denied in the March 2006 rating decision, and is cumulative and redundant of the evidence of record at the time of the March 2006 decision.  At the time of the March 2006 rating decision, associated with the claims file was a private October 2005 magnetic resonance imaging (MRI) report reflecting neck pain radiating to the right arm with numbness of the right hand, and a letter from the appellant's private physician, dated in February 2006, indicating that the appellant had cervical radiculopathy that caused pain, numbness, and tingling in his upper extremities.  Also, the record contained the report of a July 2005 VA examination reflecting the opinion of the examiner that most of the appellant's current complaints regarding his right upper extremity were due to his cervical radiculopathy, although such cervical radiculopathy was not related to his documented in-service shoulder injury.  Furthermore, in the March 2006 rating decision, the RO specifically found that the Veteran's spinal stenosis with cervical radiculopathy caused right upper extremity pain.  Moreover, the October 2006 private X-ray report does not relate to the issue of whether the appellant's cervical radiculopathy was related to service.  Therefore, the October 2006 private X-ray report is not new and material, the March 2006 rating decision is final, and reconsideration of the appellant's original service connection claim under 38 C.F.R. § 3.156(b) is not warranted.  

In order for the appellant's claim to be reopened, evidence must have been added to the record since the March 2006 rating decision that addresses the basis of the RO's denial in that decision.  Evidence submitted and obtained since the March 2006 rating decision includes the appellant's testimony provided at his December 2011 Board personal hearing that he originally had neck and right shoulder pain after repeatedly using a rifle in service, due to the impact of its recoil, and that his VA physician had told him that the pain and problems he had been having with his shoulders from the beginning was due to his cervical spine condition, and not a shoulder injury.  In this regard, the Board notes that July and August 1957 service treatment records reflect complaints of recurrent pain in the right shoulder since basic training during the appellant's period of ACDUTRA from March 1957 to September 1957, and a February 1960 VA examination report reflects complaints of shoulder pain that began in service.  

Without addressing the merits of this evidence, the Board finds that the appellant's December 2011 hearing testimony addresses the issue of whether his current cervical spinal stenosis with radiculopathy is related to service.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the appellant's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for cervical spinal stenosis with radiculopathy since the March 2006 rating decision.  On this basis, the issue of entitlement to service connection for cervical spinal stenosis with radiculopathy is reopened.


ORDER

New and material evidence having been submitted, the appellant's claim for entitlement to service connection for cervical spinal stenosis with radiculopathy is reopened and, to that extent only, the appeal is granted.


REMAND

July and August 1957 service treatment records reflect complaints of recurrent pain in the right shoulder since basic training during the appellant's period of ACDUTRA from March 1957 to September 1957, and a February 1960 VA examination reflects complaints of shoulder pain that began in service.  November 1988 VA treatment records reflect that the appellant complained of pain in the shoulders and the neck, but that X-rays showed the cervical spine to be within normal limits.  Cervical spine X-rays taken in November 1997 revealed degenerative changes with mild narrowing of the intervertebral disc space at C5-6.  

The record further reflects current cervical spinal stenosis with radiculopathy.  Also, as reflected in February 2006 and October 2006 private treatment records, the appellant's symptoms of neck pain, right shoulder pain, and right upper extremity radiculopathy, including pain, numbness, and tingling, have been related by medical professionals to his cervical disc disease.  Furthermore, as noted in the decision above, in December 2011, the appellant testified that he originally had neck and right shoulder pain after repeatedly using a rifle in service, due to the impact of its recoil, and that his VA physician had told him that the pain and problems he had been having with his shoulders from the beginning were due to his cervical spine condition, and not a shoulder injury.

The report of a July 2005 VA examination reflects that the examiner noted that the appellant reportedly injured his right shoulder during his period of ACDUTRA and was seen two times for right shoulder pain, as was reflected in the service treatment records.  The examiner gave a diagnosis of right cervical radiculopathy, and stated that most of the appellant's current complaints related to his upper extremities were related to his cervical radiculopathy, but that such cervical radiculopathy was in no way related to his shoulder injury; rather, it was new and the etiology was natural history.  However, the examiner did not explain how this conclusion was reached, why, based on the evidence, to include the findings that the appellant's current shoulder pain was related to a cervical spine disorder, the appellant's initial, in-service complaints of right shoulder pain were not related to his cervical spine, or why the etiology of the Veteran's cervical spine disorder was new and not related to his complaints during ACDUTRA.

Given these circumstances, the appellant should be provided a new examination and opinion addressing whether his current cervical spinal stenosis with radiculopathy is related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); and also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a VA examination with an appropriate examiner to determine the etiology of any cervical spinal stenosis with radiculopathy.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the appellant has cervical spinal stenosis with radiculopathy.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to his period of ACDUTRA from March 1957 to September 1957, to specifically include the June 1957 and August 1957 records of treatment for right shoulder pain.

A complete rationale for all opinions must be provided.

2.  Notify the appellant that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and his representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


